Title: Virginia Delegates to Benjamin Harrison, 22 October 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. Ocr. 22d. 1782
Your Excellency’s favor of the 12th. instant came duly to hand yesterday.
A Vessel lately arrived at Boston brought Congress a letter from Mr. Adams dated Hague Aug: 18th. 1782. The paper No. 1. herewith inclosed is a copy of the Plenipotentiary Commission lately issued by the British King to Mr. Fitzherbert, which came inclosed in it. All the other information of Mr. Adams relative to the progress of negociations for peace consists in the appointment of a Minister Plenipoty. by the States General who was to set out for Paris shortly after the date of his letter.
The papers No. 2 & 3. contain sundry Resolutions of Congress which explain themselves.
No. 4. is a Memorial from Simon Nathan. The Executive office will supply all the necessary information touching the subject of it, and will enable your Excellency & the Council to decide on the answer which Justice & the honor of the State may dictate. We only beg that it may be transmitted to us as early as convenient.
We have the honor to be with the highest esteem Yr. obt. & [hum]ble svts.
Jos: JonesJ. Madison Jr.
